DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 11/24/2020 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/766377, PCT No. PCT/SG2016/050498, and Provisional Application No. 62/239036 each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed 
The effective filing date of claims 1-16 is 4/16/2019, the filing date of the present application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two strands of the coiled coil (claim 2) and the asymmetrical ring comprsing two layers of material folded together and a third layer (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 states “wherein said asymmetrical ring further comprises at least two strands constructed in a coiled coil structure.  Claim 1, from which claim 3 depends, requires “the asymmetrical ring is constructed from a flexible material rolled onto itself towards an outer side of the valve.”  Claim 3 lacks written description because the specification fails to describe an asymmetrical ring constructed from a flexible material rolled onto itself towards an outer side of the valve which also further comprises at least two strands constructed in a coiled coil structure.  Specification paragraph 141 describes an asymmetrical ring 
[0141] According to some embodiments, any of the disclosed asymmetrical flexible rings, which may comprise an anterior ring portion and a posterior ring portion, or which may be made as a single unit, may be formed by rolling or folding the edges of the leaflet(s) onto itself. In other embodiments, the flexible ring may further comprise at least two strands or layers of material, e.g., human, bovine or porcine pericardium, or any of the materials listed above, whereby the at least two strands or layers may be coiled, twisted, braided or looped one around the other. A ring structured in a coiled coil may comprise more strength compared to a ring formed by mere rolling of the edges of the leaflet onto itself, however, the coiled ring should maintain its elasticity.

Thus the specification does not provide written description for claim 3, which requires an asymmetrical ring “constructed from a flexible material rolled onto itself towards an outer side of the valve” from claim 1 in addition to “wherein said asymmetrical ring further comprises at least two strands constructed in a coiled coil structure” from claim 3.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 states “wherein said asymmetrical ring further comprises at least two strands constructed in a coiled coil structure.  Claim 1, from which claim 3 depends, requires “the asymmetrical ring is constructed from a flexible material rolled onto itself also further comprises at least two strands constructed in a coiled coil structure.  Because the scope of the claim is not readily ascertainable, claim 3 is indefinite. 
Claim 7 recites “said asymmetrical ring, said anterior flexible leaflet and said posterior flexible leaflet, said at least two cords, said cap or any combination thereof is made of bovine pericardium.”  This limitation is indefinite because it is unclear whether all elements recited in claim 7 must be made of bovine pericardium, or whether any one of the listed elements or combinations thereof must be made of bovine pericardium. 
Claim 10 recites the limitation "the primary chord" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (Pub. No.: US 2004/0122513) in view of Gross (U.S. Pat. No.: 5,662,704).
Navia et al. (hereinafter, Navia) teaches a mitral valve prosthesis to be transplanted in a heart (abstract), comprises: an asymmetrical ring 70, the asymmetrical i
For claim 2, Navia teaches a coaptation surface 38 continuing each one of the anterior 30 and posterior leaflets 32 and attached to each set of cords (e.g., fig. 3C, para. 36): said coaptation surface configured to enhance sealing of said mitral valve prosthesis (second annulus 38 is fully capable of enhancing sealing of the mitral valve prosthesis by being the terminal end of the leaflet which opens and closes to function as a prosthetic valve).  For claim 7, the asymmetrical ring, anterior flexible leaflet and posterior flexible leaflet, at least two cords, cap or any combination thereof is made of bovine pericardium (para. 37).  For claim 11, Gross teaches the at least two sets of cords are attached to an opening 38 of the cap, said opening located in the middle of the cap (fig. 3, 5, col. 5 lines 8-23).  For claim 13, said anterior and posterior leaflets are made of a single unit, connected to the asymmetrical ring and attached to at least two sets of cords (e.g., para. 39, 43 fig. 3C).  
For claim 15, Navia teaches a mitral valve prosthesis to be transplanted in a heart (abstract) comprising an asymmetrical ring 70 dimensioned to mimic a native mitral annulus of a patient (e.g., fig. 3C): the asymmetrical ring 70 is constructed from a flexible material rolled onto itself towards an outer side of the mitral valve (para. 43, fig. 3C): two leaflets 30, 32 suspended from the asymmetrical ring (e.g., fig. 3C).  The limitation “said leaflets constructed on opposite sides of an incision made along a material similar to the material the asymmetrical ring is constructed from, wherein the incision creates an orifice through which blood flows in one direction” is a product-by-process limitation.  Product by process claims are not limited to the manipulations of the recited steps, on the structure implied by the steps (MPEP 2113).  Here, the two leaflets with a central orifice for blood flow meet the claimed structure.  Navia teaches at least .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (Pub. No.: US 2004/0122513) in view of Gross (U.S. Pat. No.: 5,662,704), as applied supra, further in view of Arru et al. (Pub. No.: US 2002/0188350).  
Navia in view of Gross is explained supra, however, the combination lacks a ring which further comprises at least two strands constructed in a coiled coil structure.  Arru teaches an annuloplasty ring including two strands 28, 22 in a coiled coil structure (fig. 6, 7) which results in a covering fixed firmly to a support element to provide proper perimeter support to the ring (para. 8).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the ring 70 of Navia with the annuloplasty ring of Arru for the purpose of adding structural integrity to the perimeter of the Navia prosthetic while avoiding relative movement between the pericardial tissue outer covering and the internal structural components.  This modification would have occurred using known methods and would have yielded predictable results. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (Pub. No.: US 2004/0122513) in view of Gross (U.S. Pat. No.: 5,662,704), as applied supra, further in view of Gabbay (U.S., 6,368,348). 
Navia in view of Gross lacks the ring comprising two layers of material folded together to provide elasticity, and a third layer to provide structural stability, wherein the asymmetrical ring comprises two layers of bovine pericardium; and a third layer of Glycine or Proline to provide strength, and wherein said layers are connected together via sutures stapler pins, glue or any combination thereof.  Gabbay teaches an annuloplasty ring that is fully capable of being attached to the prosthetic valve of Navia as an alternate design to the various ring formations depicted in figures 3, 3A, 3B, and 3C of Navia.  The Gabbay ring includes two layers of material 20 (two abutting ends form two layers, e.g., fig. 1b, see also col. 3 lines 60-65) folded together (bovine pericardium, col. 3 lines 33-50) and a third structural layer 12 (col. 3 lines 23-32) which may include plastic material.  While Gabbay does not specifically mention Glycine or Proline, these materials would have been an obvious expedient as the plastic structural component of the annuloplasty ring.  Sutures secure the sheath relative to the substrate (col. 4 lines 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the ring 70 of Navia with the annuloplasty ring of Gabbay for the purpose of providing a strong and flexible ring shape which is capable of being sutured to the native annulus yet maintaining the structural integrity of the ring shape (e.g., Gabbay, fig. 2).

Claims 8, 9, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (Pub. No.: US 2004/0122513) in view of Gross (U.S. Pat. No.: 5,662,704), as applied supra, further in view of Wheatley (Pub. No.: US 2005/0075727).
For claim 9, Navia in view of Gross lacks a leaflet shape is designed in a semicircular fashion along half of the length of the anterior flexible leaflet and the posterior flexible leaflet such that both leaflets create an `S' shaped seal when coapted, Or an extension connected on one end of to the anterior flexible leaflet and on the other end to at least two sets of chords, and configured to allow coaptation between said anterior flexible leaflet and said posterior flexible leaflet. Wheatley teaches an alternate mitral valve leaflet shape (e.g., fig. 13B) including a geometry that mimics the function of anterior and posterior leaflets of a working biological valve in vivo and which is optimized to permit efficient flow of blood through the valve in an open position whilst maintaining a seal, without leakage, when the valve is in a closed position.  Wheatley teaches achieving these results by providing a leaflet with folds or cut out regions to provide efficient valve function (para. 32).  Figure 13B provides an S-shaped seal when coapted.  The folds 356 and 354 are considered extensions which connect on one end to the anterior leaflet and which are configured to allow coaptation between the anterior and posterior leaflets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the Navia in view of Gross prosthetic with a leaflet shape including extensions and an S-shaped seal as taught by Wheatley as an obvious alternate leaflet shape which desirably provides efficient flow of blood through the valve in an open position while maintaining a seal without leakage when the valve is closed.  This modification would have occurred using known methods and .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (Pub. No.: US 2004/0122513) in view of Gross (U.S. Pat. No.: 5,662,704), as applied supra, further in view of Machiraju (U.S. Pat. No.: 5,554,184). 
For claim 10, Navia lacks at least one secondary cord; and wherein the at least one secondary cord is attached on one end to a mid-section of the posterior leaflet and on the other end to a mid-section of the primary cord.   Machiraju teaches an alternate chord configuration cut from a pericardial sheet (abstract) including secondary chords (see branched configuration of posterior leaflet 14 chords 16 in figure 1) and attached to a midsection of the posterior leaflet (e.g., fig. 1) as a known prosthetic chord configuration.  Machiraju teaches this approximates the normal anatomy of the heart (the Gross prosthetic is a xenograft pig mitral valve, and further demonstrates this chordal configuration).  For claim 12, Machiraju teaches each of the at least two sets of cords is attached to a mid-section of the anterior or posterior leaflet such to mimic a naturally occurring mitral valve (e.g., fig. 1).  It would have been obvious to one of ordinary skill in the art to employ secondary chords as an obvious alternate design to the artificial chordae of Navia which provide a closure structural similarity to the native 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBA GANESAN/Primary Examiner, Art Unit 3774